UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54828 MEDIA ANALYTICS CORPORATION (Exact name of registrant as specified in its charter) Florida 45-0966109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 800 W. El Camino Real, Suite 180, Mountain View CA (Address of principal executive offices) (Zip Code) 650 903-2224 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 300,000,000 common shares issued and outstanding as of March 31, 2014. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operation 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II - OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim financial statements of Media Analytics Corporation follow. All currency references in this report are to U.S. dollars unless otherwise indicated. 3 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) CONDENSED INTERIM FINANCIAL STATEMENTS December 31, 2014 (Unaudited) Condensed Balance sheets (Unaudited) F–1 Condensed Statements of operations (Unaudited) F–2 Condensed Statements of cash flows (Unaudited)F–3 Notes to Interim Condensed Financial Statements (Unaudited) F–4 4 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED BALANCE SHEETS December 31, 2014 (unaudited) March 31, 2014 ASSETS CURRENT ASSETS Cash and cash equivalents $ 713 $ - Intangible asset 300,000 300,000 TOTAL ASSETS $ 300,713 $ 300,000 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 121,010 $ 57,549 Due to related party 62,803 25,211 183,813 82,760 Long term debt 300,000 300,000 TOTAL LIABILITIES 483,813 382,760 STOCKHOLDERS’ DEFICIT Preferred stock, $0.0001 par value 10,000,000 shares authorized None issued or outstanding Common stock, $0.0001 par value 500,000,000 shares authorized 300,000,000 shares issued and outstanding and 100,000,000 issued and outstanding At December 31, 2014 and March 31, 2014. 30,000 10,000 Additional paid-in capital (7,391) 12,609 Deficit (205,709) (105,369) TOTAL STOCKHOLDERS’ DEFICIT (183,100) (82,760) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 300,713 $ 300,000 See notes to interim condensed financial statements F-1 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended December 31, 2014 Three months ended December 31, 2013 Nine months ended December 31, 2014 Nine months ended December 31, 2013 Revenue $ - $ - $ - $ - Operating expenses Filing fees $ 1,875 $ 2,675 $ 5,420 $ 2,675 General and administrative 2,122 51 14,438 145 Investor relations - 16,155 3,144 16,155 License fees 15,123 15,123 45,205 18,411 Transfer agent fees 1,000 2,087 2,700 2,087 Professional fees 6,000 13,844 29,433 18,844 Total Operating Expenses 26,120 49,935 100,340 58,317 Net loss $ (26,120) $ (49,935) $ (100,340) $ (58,317) Basic and diluted loss per share $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted average number of shares outstanding - basic and diluted 212,087,912 100,900,000 137,226,277 134,266,909 See notes to interim condensed financial statements F-2 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED STATEMENT OF CASH FLOWS (Unaudited) Nine months ended December 31, 2014 Nine months ended December 31 2013 Cash Flows From Operating Activities Net loss $ (100,340) $ (58,317) Changes in Operating Assets and Liabilities Increase in accounts payable and accrued expenses 63,461 35,608 Increase in due to related party 37,592 22,715 Net cash provided by operating activities 713 6 Increase in cash and cash equivalents 713 6 Cash and cash equivalents at Beginning of Period - 2,470 Cash and cash equivalents at End of Period $ 713 $ 2,476 See notes to interim condensed financial statements F-3 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED NOTES TO FINANICAL STATEMENTS (Unaudited) NOTE 1. GENERAL ORGANIZATION AND BUSINESS Media Analytics Corporation (formerly FanSport, Inc.) (the “Company”) is a development stage company that was incorporated on March 16, 2011, and intends to develop and provide a social gaming mobile applications for fantasy sports enthusiasts. Effective September 3, 2013, the Company changed its name from FanSport, Inc. to Media Analytics Corporation. The Company will provide this audience the ability to draft, trade, and track their sports fantasy leagues right on their phone. The Company plans to introduce the Klarity Analytical Dashboard to the North American and United Kingdom marketplaces, where the Company has the exclusive license and reselling agreement. This will allow users to have access to in depth insights into Western and Asian social behavior. The Company is also looking to develop relationships with other analytical technology providers to provide an entire suite of marketing solutions to their clients. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Basis These condensed interim financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. The Company’s fiscal year end is March 31. Cash and Cash Equivalents Cash and cash equivalents are reported in the balance sheet at cost, which approximates fair value. For the purpose of the financial statements cash equivalents include all highly liquid investments with an original maturity of three months or less when purchased. Earnings (Loss) per Share The Company adopted FASB ASC 260, Earnings per Share . Basic earnings (loss) per share is calculated by dividing the Company’s net income available to common shareholders by the weighted average number of common shares outstanding during the year. Diluted earnings (loss) per share is calculated by dividing the Company’s net loss available to common shareholders by the diluted weighted average number of shares outstanding during the period. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. There were no diluted or potentially diluted shares outstanding for all periods presented. Dividends The Company has not adopted any policy regarding payment of dividends. On October 3, 2014, the Company’s board of directors approved a forward stock split by way of a stock dividend of two (2) authorized but unissued shares of its common stock on each one (1) issued and outstanding share of its common stock held by shareholders of record as of November 10, 2014. The payment date for the stock dividend was November 10, 2014, as determined by the Financial Industry Regulatory Authority (FINRA). Upon the payment of the stock dividend, the Company had 300,000,000 issued and outstanding shares of common stock, which represents an increase of 200,000,000 shares over its prior total of 100,000,000 issued and outstanding shares of common stock. The split is reflected retrospectively in the accompanying financial statements. F-4 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED NOTES TO FINANICAL STATEMENTS (Unaudited) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - C ontinued Income Taxes The Company adopted FASB ASC 740, Income Taxes , at its inception. Under FASB ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets, including tax loss and credit carryforwards, and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and deferred tax liabilities. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. No deferred tax assets or liabilities were recognized as of December 31, 2014 or March 31, 2014, respectively. Fair Value of Financial Investments The fair value of cash and cash equivalents, accounts payable, accrued liabilities, and notes payable approximates the carrying amount of these financial instruments due to their short term maturity. Advertising The Company will expense advertising as incurred. The advertising since inception has been $4,000. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue and Cost Recognition The Company has no current source of revenue; therefore the Company has not yet adopted any policy regarding the recognition of revenue or cost. Related Parties Related parties, which can be a corporation, individual, investor or another entity are considered to be related if the party has the ability, directly or indirectly, to control the other party or exercise significant influence over the Company in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. The Company has these relationships. F-5 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED NOTES TO FINANICAL STATEMENTS (Unaudited) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - C ontinued Intangible Assets The Company reviews identifiable intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Intangible assets are amortized using the straight-line method with useful lives as follows: Description Useful life Licensing Agreement 2 years The Company has not yet begun to amortize the licensing agreement because the agreement has not been active. Property The Company does not own any real estate or other property. The Company’s office is located at STE 1802, 18th Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay, K3 00000, Hong Kong. Our contact number is 852-3100-0566. Recent Authoritative Accounting Pronouncements In June 2014 Accounting Standards Update 2014-10 removed the definition of a development stage entity from the Master Glossary of the Accounting Standards Codification, thereby removing the financial reporting distinction between development stage entities and other reporting entities from U.S. GAAP. In addition, the amendments eliminate the requirements for development stage entities to (1) present inception-to-date information in the statements of income, cash flows, and shareholder equity, (2) label the financial statements as those of a development stage entity, (3) disclose a description of the development stage activities in which the entity is engaged, and (4) disclose in the first year in which the entity is no longer a development stage entity that in prior years it had been in the development stage. In May 2014, the FASB issued ASU 2014-09, “Revenue from Contracts with Customers (Topic 606),” which is the new comprehensive revenue recognition standard that will supersede all existing revenue recognition guidance under GAAP. The standard’s core principle is that a company will recognize revenue when it transfers promised goods or services to a customer in an amount that reflects the consideration to which the Company expects to be entitled in exchange for those goods or services. This ASU is effective for annual and interim periods beginning on or after December 15, 2016, and early adoption is not permitted. Entities will have the option of using either a full retrospective approach or a modified approach to adopt the guidance in the ASU. The Company currently has no revenues and does not expect any impact of adopting this guidance. In June 2014, the FASB issued ASU 2014-12, “Compensation - Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could be Achieved after the Requisite Service Period.” This ASU provides more explicit guidance for treating share-based payment awards that require a specific performance target that affects vesting and that could be achieved after the requisite service period as a performance condition. The new guidance is effective for annual and interim reporting periods beginning after December 15, 2015. The Company does not expect the adoption of this guidance to have a material impact on the financial statements. In August 2014, the FASB issued ASU 2014-15, “Presentation of Financial Statements – Going Concern (Topic 205-40)”, which requires management to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern for each annual and interim reporting period. If substantial doubt exists, additional disclosure is required. This new standard will be effective for the Company for annual and interim periods beginning after December 15, 2016. Early adoption is permitted. The Company expects to adopt this new standard for the fiscal year ending December 31, 2015 and the Company will continue to assess the impact on its financial statements. F-6 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED NOTES TO FINANICAL STATEMENTS (Unaudited) NOTE 3. ACQUIRED INTANGIBLE ASSET As of December 31, 2014 As of March 31, 2014 Gross Carrying Amount Gross Carrying Amount Licensing agreement $300,000 $300,000 NOTE 4. INCOME TAXES The Company provides for income taxes under ASC Topic 740 which requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect currently. ASC Topic 740 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. In the Company’s opinion, it is uncertain whether they will generate sufficient taxable income in the future to fully utilize the net deferred tax asset. Therefore, the net deferred tax asset and income tax expense have been fully offset by a valuation allowance at December 31, 2014, leaving a balance of $0. The Company reviews tax positions taken to determine if it is more likely than not that the position would be sustained upon examination resulting in an uncertain tax position. The Company did not have any material unrecognized tax benefit at December 31, 2014. The Company recognizes interest accrued and penalties related to unrecognized tax benefits in tax expense. During the nine months ended December 31, 2014, the Company recognized no interest and penalties. The Company has filed all income tax returns since inception. All tax periods since inception remain open to examination by the taxing jurisdiction to which the Company is subject. At December 31, 2014, the Company had net loss carry forwards of $205,709 which expire through its tax year ending 2032. Utilization of the net operating loss carry forwards may be limited in accordance with IRC Section 382 in the event of certain shifts in ownership. NOTE 5. DUE TO RELATED PARTY Amount due to related party at December 30, 2014, is non-interest bearing, unsecured and with no fixed terms of repayment. F-7 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED NOTES TO FINANICAL STATEMENTS (Unaudited) NOTE 6. STOCKHOLDERS’ DEFICIT Preferred Stock There are 10,000,000 Preferred Shares at $0.0001 par value authorized with none issued and outstanding at December 31, 2014 and March 31, 2014. Common Stock On March 16, 2011, the Company issued 360,000,000 of its $0.0001 par value common stock at $0.001 per share for $9,000 cash to the founder of the Company. The issuance of the shares was made to the former and sole officer and director of the Company and an individual who is a sophisticated and accredited investor, therefore, the issuance was exempt from registration of the Securities Act of 1933 by reason of Section 4 (2) of that Act. On August 30, 2011, the Company issued 48,000,000 common shares at $0.00025 per share yielding net proceeds of $12,000. On January 31, 2013, the Board of Directors of the Company approved Articles of Amendment to our Articles of Incorporation which will affect a 20 for one forward stock split of our issued and outstanding common stock. The forward stock split will be distributed to all shareholders of record on February 25, 2013. No cash will be paid or distributed as a result of the forward stock split and no fractional shares will be issued. All fractional shares, which would otherwise be required to be issued as a result of the stock split, will be rounded up to the nearest whole share. There will be no change in the par value of our common stock. On June 28, 2013, the sole officer and director cancelled 206,200,000 common shares. On December 31, 2013, 1,800,000 common shares originally issued as collateral for a transaction was cancelled. On October 3, 2014, the Company’s board of directors approved a forward stock split by way of a stock dividend of two (2) authorized but unissued shares of its common stock on each one (1) issued and outstanding share of its common stock held by shareholders of record as of November 10, 2014. The payment date for the stock dividend was November 10, 2014, as determined by the Financial Industry Regulatory Authority (FINRA). Upon the payment of the stock dividend, the Company had 300,000,000 issued and outstanding shares of common stock, which represents an increase of 200,000,000 shares over its prior total of 100,000,000 issued and outstanding shares of common stock. The split is reflected retrospectively in the accompanying financial statements. NOTE 7. RELATED PARTY TRANSACTIONS An officer and director of the Company is involved in business activities outside of the Company and may, in the future, become involved in other business opportunities that become available. They may face a conflict in selecting between the Company and other business interests. The Company has not formulated a policy for the resolution of such conflicts. As of December 31, 2014, loan payable to the CEO of the Company was $62,803. The purpose of the loan was to pay for current administrative expense. The loan is due on demand and bears no interest. F-8 MEDIA ANALYTICS CORPORATION (
